EXHIBIT 99.1 AccelPath, LLC Consolidated Financial Statements As of and for the Year and Period Ended June 30, 2010 and 2009 and for the Six Months Ended December 31, 2010 and 2009 (unaudited) Table of Contents Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Members’ Deficit 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-11 Report of Independent Registered Public Accounting Firm To the Board of Directors and Members of AccelPath, LLC: We have audited the accompanying consolidated balance sheets of AccelPath, LLC as of June30, 2010 and 2009, and the related consolidated statements of operations, changes in members’ deficit and cash flows for the year ended June 30, 2010 and the initial period ended June 30, 2009.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2010 and 2009, and the results of its operations and its cash flows for the year ended June 30, 2010 and the initial period ended June 30, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Wolf & Company, P.C.
